Citation Nr: 18100315
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 15-36 469
DATE:	April 6, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to disability rating in excess of 10 percent for degenerative joint disease of the right hip and entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disability are remanded for additional development.
The Veteran served on active duty from July 2005 to March 2007.
In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

 
Regarding the Veterans claim for an increased disability rating for his service-connected right hip disability, during the Veterans October 2017 hearing, he testified that he received injections in his hip every four to six months and that      he had an appointment with a bone doctor next week.  He also testified that he receives all treatment at the VA Medical Center in Miami, Florida.  Further,          he testified that his condition has worsened.  Given that the Veterans last VA examination was in March 2013 and nearly five years have passed since that time, the Board finds that an additional VA examination is warranted to address the current severity of the Veterans service-connected degenerative joint disease of the right hip.  Updated treatment records should also be obtained upon remand.  

Regarding the Veterans claim for a TDIU, it does not appear that the Veteran    has completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, although such form was provided to him in a March 2013 letter. Completion of the form is needed to obtain information concerning the Veterans employment and earning history. The Veteran is hereby advised that failure to complete and return such form could negatively impact his claim. The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should  have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
The matters are REMANDED for the following actions:
1. Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the Agency of Original Jurisdiction (AOJ) should request any relevant records identified. In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran and his representative should be notified of such.
2. Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Following receipt of a properly completed form from the Veteran, the AOJ should conduct appropriate development to the employers identified.
3. After records development is completed, schedule     the Veteran for a VA hip examination to determine the current nature and severity of the service-connected degenerative joint disease of the right hip.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported.  All symptomatology associated with the right hip should be reported.

4. After undertaking the development above and any additional development deemed necessary, the Veterans claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	S. Medina, Associate Counsel

